     Case 5:21-cv-00942-JGB-SHK Document 1 Filed 06/03/21 Page 1 of 8 Page ID #:1




 1   Todd M. Friedman (216752)
     Adrian R. Bacon (280332)
 2   Thomas E. Wheeler (308789)
 3   Law Offices of Todd M. Friedman, P.C.
     21550 Oxnard St., Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: (323) 306-4234
 6
     Fax: (866)633-0228
     tfriedman@toddflaw.com
 7   abacon@toddflaw.com
 8   twheeler@toddflaw.com
     Attorneys for Plaintiff
 9
10                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
11
12   MARLON ROMERO, individually, )             Case No. 5:21-CV-00942
13   and on behalf of all others similarly
                                  )
     situated,                    )             CLASS ACTION
14                                )
15   Plaintiff,                   )             COMPLAINT FOR VIOLATIONS
                                  )             OF:
16
            vs.                   )
17                                )             1. NEGLIGENT VIOLATIONS OF
                                                   THE TELEPHONE CONSUMER
18                                )                PROTECTION ACT [47 U.S.C.
     DISCOVER FINANCIAL SERVICES, )                §227 ET SEQ.]
19   INC., and DOES 1 through 10, )             2. WILLFUL VIOLATIONS OF THE
                                                   TELEPHONE CONSUMER
20   inclusive, and each of them, )                PROTECTION ACT [47 U.S.C.
                                  )                §227 ET SEQ.]
21
     Defendants.                  )
22                                )             DEMAND FOR JURY TRIAL
23
                                  )

24         Plaintiff, MARLON ROMERO (“Plaintiff”), individually and on behalf of
25   all others similarly situated, allege the following upon information and belief based
26   upon personal knowledge:
27                               NATURE OF THE CASE
28         1.     Plaintiff brings this action individually and others similarly situated


                                  CLASS ACTION COMPLAINT
                                             -1-
     Case 5:21-cv-00942-JGB-SHK Document 1 Filed 06/03/21 Page 2 of 8 Page ID #:2




 1   seeking damages and any other available legal or equitable remedies resulting from
 2   the illegal actions of DISCOVER FINANCIAL SERVICES, INC. (“Defendant”),
 3   in negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s
 4   cellular telephone in violation of the Telephone Consumer Protection Act, 47.
 5   U.S.C. § 227 et seq. (“TCPA”), thereby invading Plaintiff’ privacy.
 6
 7                              JURISDICTION & VENUE
 8           2.   Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 9   resident of California, seek relief on behalf of a Class, which will result in at least
10   one class member belonging to a different state than that of Defendant, a company
11   with its principal place of business in Illinois state and State of Incorporation in
12   Delaware state. Plaintiff also seeks up to $1,500.00 in damages for each call in
13   violation of the TCPA, which, when aggregated among a proposed class in the
14   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
15   Therefore, both diversity jurisdiction and the damages threshold under the Class
16   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
17           3.     Venue is proper in the United States District Court for the Central
18   District of California pursuant to 18 U.S.C. 1391(b) and 18 U.S.C. § 1441(a)
19   because Defendant does business within the state of California and Plaintiff resides
20   within this District.
21                                        PARTIES

22           4.   Plaintiff, MARLON ROMERO (“Plaintiff”), is a natural person

23   residing in Winchester, California and is a “person” as defined by 47 U.S.C. § 153

24   (39).

25
             5.   Defendant,      DISCOVER         FINANCIAL         SERVICES,        INC.

26
     (“Defendant”), is a financial services company that owns and operates Discover

27
     Bank, and is a “person” as defined by 47 U.S.C. § 153 (39).

28
             6.   The above named Defendant, and its subsidiaries and agents, are



                                   CLASS ACTION COMPLAINT
                                              -2-
     Case 5:21-cv-00942-JGB-SHK Document 1 Filed 06/03/21 Page 3 of 8 Page ID #:3




 1   collectively referred to as “Defendants.” The true names and capacities of the
 2   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 3   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 4   names. Each of the Defendants designated herein as a DOE is legally responsible
 5   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 6   Complaint to reflect the true names and capacities of the DOE Defendants when
 7   such identities become known.
 8         7.     Plaintiff is informed and believes that at all relevant times, each and
 9   every Defendant was acting as an agent and/or employee of each of the other
10   Defendants and was acting within the course and scope of said agency and/or
11   employment with the full knowledge and consent of each of the other Defendants.
12   Plaintiff are informed and believe that each of the acts and/or omissions complained
13   of herein was made known to, and ratified by, each of the other Defendants.
14                             FACTUAL ALLEGATIONS
15         8.     Beginning in or around May 18, 2021, Defendant contacted Plaintiff
16   on his landline telephone, number ending in -4906, in an effort to sell or solicit its
17   services.
18         9.     Defendant continued to call Plaintiff’s landline telephone practically
19   daily to solicit its services from multiple different phone numbers, including, but
20   not limited to (205) 896-5878, even after Plaintiff changed his phone number to a
21   new number ending in -3890.

22         10.    Defendant’s calls constituted calls that were not for emergency

23   purposes as defined by 47 U.S.C. § 227(b)(1)(A).

24         11.    Defendant’s calls were placed to telephone number assigned to a

25
     cellular telephone service for which Plaintiff incur a charge for incoming calls

26
     pursuant to 47 U.S.C. § 227(b)(1).

27
           12.    Plaintiff is not a customer of Defendant’s services and has never

28
     provided any personal information, including his cellular telephone numbers, to



                                  CLASS ACTION COMPLAINT
                                             -3-
     Case 5:21-cv-00942-JGB-SHK Document 1 Filed 06/03/21 Page 4 of 8 Page ID #:4




 1   Defendant for any purpose whatsoever. In addition, Plaintiff told Defendant at
 2   least once to stop contacting them and Plaintiff has been registered on the Do-Not-
 3   Call Registry for at least thirty (30) days prior to Defendant contacting him.
 4   Accordingly, Defendant never received Plaintiff’ “prior express consent” to receive
 5   calls using an automatic telephone dialing system or an artificial or prerecorded
 6   voice on their cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
 7                                CLASS ALLEGATIONS
 8         13.    Plaintiff bring this action on behalf of themselves and all others
 9   similarly situated, as a member of the proposed class (hereafter “The Class”)
10   defined as follows:
11
                  All persons within the United States who received any
12
                  telephone calls from Defendant to said person’s cellular
13                telephone made through the use of any automatic
14                telephone dialing system or an artificial or prerecorded
                  voice and such person had not previously consented to
15                receiving such calls within the four years prior to the
16                filing of this Complaint
17
           14.    Plaintiff represent, and are members of, The Class, consisting of All
18
     persons within the United States who received any telephone calls from Defendant
19
     to said person’s cellular telephone made through the use of any automatic telephone
20
     dialing system or an artificial or prerecorded voice and such person had not
21
     previously not provided their cellular telephone number to Defendant within the
22
     four years prior to the filing of this Complaint.
23
           15.    Defendant, its employees and agents are excluded from The Class.
24
     Plaintiff do not know the number of members in The Class, but believes the Class
25
     members number in the thousands, if not more. Thus, this matter should be
26
     certified as a Class Action to assist in the expeditious litigation of the matter.
27
           16.    The Class is so numerous that the individual joinder of all of its
28
     members is impractical. While the exact number and identities of The Class


                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 5:21-cv-00942-JGB-SHK Document 1 Filed 06/03/21 Page 5 of 8 Page ID #:5




 1   members are unknown to Plaintiff at this time and can only be ascertained through
 2   appropriate discovery, Plaintiff are informed and believe and thereon allege that
 3   The Class includes thousands of members. Plaintiff allege that The Class members
 4   may be ascertained by the records maintained by Defendant.
 5         17.    Plaintiff and members of The Class were harmed by the acts of
 6   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 7   and Class members via their cellular telephones thereby causing Plaintiff and Class
 8   members to incur certain charges or reduced telephone time for which Plaintiff and
 9   Class members had previously paid by having to retrieve or administer messages
10   left by Defendant during those illegal calls, and invading the privacy of said
11   Plaintiff and Class members.
12         18.    Common questions of fact and law exist as to all members of The
13   Class which predominate over any questions affecting only individual members of
14   The Class. These common legal and factual questions, which do not vary between
15   Class members, and which may be determined without reference to the individual
16   circumstances of any Class members, include, but are not limited to, the following:
17
                  a.     Whether, within the four years prior to the filing of this
18
                         Complaint, Defendant made any call (other than a call made for
19                       emergency purposes or made with the prior express consent of
20
                         the called party) to a Class member using any automatic
                         telephone dialing system or any artificial or prerecorded voice
21                       to any telephone number assigned to a cellular telephone
22                       service;
                  b.     Whether Plaintiff and the Class members were damages
23                       thereby, and the extent of damages for such violation; and
24                c.     Whether Defendant should be enjoined from engaging in such
                         conduct in the future.
25
26
           19.    As persons that received numerous calls from Defendant using an
27
     automatic telephone dialing system or an artificial or prerecorded voice, without
28
     Plaintiff’ prior express consent, Plaintiff are asserting claims that are typical of The


                                   CLASS ACTION COMPLAINT
                                              -5-
     Case 5:21-cv-00942-JGB-SHK Document 1 Filed 06/03/21 Page 6 of 8 Page ID #:6




 1   Class.
 2            20.   Plaintiff will fairly and adequately protect the interests of the members
 3   of The Class. Plaintiff have retained attorneys experienced in the prosecution of
 4   class actions.
 5            21.   A class action is superior to other available methods of fair and
 6   efficient adjudication of this controversy, since individual litigation of the claims
 7   of all Class members is impracticable. Even if every Class member could afford
 8   individual litigation, the court system could not. It would be unduly burdensome
 9   to the courts in which individual litigation of numerous issues would proceed.
10   Individualized litigation would also present the potential for varying, inconsistent,
11   or contradictory judgments and would magnify the delay and expense to all parties
12   and to the court system resulting from multiple trials of the same complex factual
13   issues. By contrast, the conduct of this action as a class action presents fewer
14   management difficulties, conserves the resources of the parties and of the court
15   system, and protects the rights of each Class member.
16            22.   The prosecution of separate actions by individual Class members
17   would create a risk of adjudications with respect to them that would, as a practical
18   matter, be dispositive of the interests of the other Class members not parties to such
19   adjudications or that would substantially impair or impede the ability of such non-
20   party Class members to protect their interests.
21            23.   Defendant has acted or refused to act in respects generally applicable

22   to The Class, thereby making appropriate final and injunctive relief with regard to

23   the members of the California Class as a whole.

24
                               FIRST CAUSE OF ACTION
25            Negligent Violations of the Telephone Consumer Protection Act
26                                 47 U.S.C. §227 et seq.
27            24.   Plaintiff repeat and incorporate by reference into this cause of action
28   the allegations set forth above at Paragraphs 1-25.


                                    CLASS ACTION COMPLAINT
                                               -6-
     Case 5:21-cv-00942-JGB-SHK Document 1 Filed 06/03/21 Page 7 of 8 Page ID #:7




 1          25.   The foregoing acts and omissions of Defendant constitute numerous
 2   and multiple negligent violations of the TCPA, including but not limited to each
 3   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 4          26.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
 5   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 6   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 7          27.   Plaintiff and the Class members are also entitled to and seek
 8   injunctive relief prohibiting such conduct in the future.
 9
                         SECOND CAUSE OF ACTION
10
     Knowing and/or Willful Violations of the Telephone Consumer Protection Act
11                            47 U.S.C. §227 et seq.
12          28.   Plaintiff repeat and incorporate by reference into this cause of action
13   the allegations set forth above at Paragraphs 1-29.
14          29.   The foregoing acts and omissions of Defendant constitute numerous
15   and multiple knowing and/or willful violations of the TCPA, including but not
16   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
17   seq.
18          30.   As a result of Defendant’s knowing and/or willful violations of 47
19   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
20   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
21   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
22          31.   Plaintiff and the Class members are also entitled to and seek
23   injunctive relief prohibiting such conduct in the future.
24                                PRAYER FOR RELIEF
25    WHEREFORE, Plaintiff request judgment against Defendant for the following:
26
                             FIRST CAUSE OF ACTION
27          Negligent Violations of the Telephone Consumer Protection Act
28                               47 U.S.C. §227 et seq.
               • As a result of Defendant’s negligent violations of 47 U.S.C.

                                  CLASS ACTION COMPLAINT
                                             -7-
     Case 5:21-cv-00942-JGB-SHK Document 1 Filed 06/03/21 Page 8 of 8 Page ID #:8




 1               §227(b)(1), Plaintiff and the Class members are entitled to and
                 request $500 in statutory damages, for each and every violation,
 2               pursuant to 47 U.S.C. 227(b)(3)(B); and
 3
                • Any and all other relief that the Court deems just and proper.
 4
 5                        SECOND CAUSE OF ACTION
 6   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
                                47 U.S.C. §227 et seq.
 7            • As a result of Defendant’s willful and/or knowing violations of 47
 8              U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
                and request treble damages, as provided by statute, up to $1,500, for
 9
                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
10              U.S.C. §227(b)(3)(C); and
11
                • Any and all other relief that the Court deems just and proper.
12
13   Respectfully Submitted this 3rd Day of June, 2021.
14                                   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
15
16                                    By: /s/ Todd M. Friedman
                                          Todd M. Friedman
17
                                          Law Offices of Todd M. Friedman
18                                        Attorney for Plaintiff
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                            -8-
